Title: To James Madison from William Hazard (Abstract), 17 May 1805
From: Hazard, William
To: Madison, James


17 May 1805, Stonington. “I have Resivied the payment of the Collecter of New London for the tow [sic] bills drawne on you By Mr. Cathalan.
“I must Beig the faver of you to forward the amount of the Bill on the Honble. Thomas Jefferson. & Rite me adv[i]se to What Collecter it is to be paid by.
“Sir I am this fall Bound up the Meditirrenian & if I Can Serve you by Bring[i] ng anny articles from there you Will plees to Give your orders which will bee happiley Sirved.”
